Citation Nr: 0926612	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  00-21 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for low back pain 
secondary to instability of the iliolumbar and posterior 
sacroiliac ligaments, evaluated as 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.

2.  Entitlement to an evaluation in excess of 10 percent for 
right lower extremity radiculopathy from September 23, 2002. 

3.  Entitlement to an evaluation in excess of 10 percent for 
left lower extremity radiculopathy from September 23, 2002.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 
1969.  The appeal initially came before the Board of 
Veterans' Appeals (Board) from the July 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  The Board remanded this matter to 
the RO in April 2001 and in May 2005.  

In his September 2000 substantive appeal, the Veteran 
requested a hearing before the Board.  The requested Travel 
Board hearing was conducted by a Veterans Law Judge (VLJ) in 
March 2005.  After the May 2005 Board Remand, the Veteran 
requested another Travel Board hearing.  The requested 
hearing was conducted by another VLJ in February 2009.  The 
2005 and 2009 hearings, although conducted by different VLJs, 
addressed the same claims.  The following decision is 
therefore addressed by a panel of three VLJs which includes 
both Judges who conducted Board hearings.  See 38 C.F.R. § 
20.707 (2008).

The Veterans Law Judge who conducted the February 2009 
hearing granted the Veteran's motion to hold the record open 
an additional 60 days, Until April 11, 2009.  That 60-day 
period has expired, and appellate review may proceed.

The claims for an evaluation in excess of 10 percent for 
right lower extremity radiculopathy from September 23, 2002, 
and for an evaluation in excess of 10 percent for left lower 
extremity radiculopathy from September 23, 2002, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 23, 2002, the Veteran's service-
connected back disability was manifested by degenerative disc 
disease, intervertebral disc disease, limitation of flexion 
to 60 degrees with pain at the extremes of motion, additional 
limitation due to pain and lack of endurance on repetitive 
motion, burning, tingling, pain, and numbness in the legs, 
but the lumbar disability was not manifested by more than 
marked limitation of forward bending, by objective findings 
of muscle spasm, or by an absent ankle jerk, and the Veteran 
did not require the use of any assistive device. 

2.  At all times since September 23, 2002, the Veteran's 
service-connected back disability has not been manifested by 
muscle spasm, absent ankle jerk, ankylosis of the 
thoracolumbar spine, or incapacitating episodes of back pain.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for service-
connected low back pain secondary to instability of the 
iliolumbar and posterior sacroiliac ligaments spine, but no 
higher evaluation, are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237-5242 (2008); Diagnostic Code 5293 (as 
effective from September 23, 2002 to September 26, 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (1999). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to a higher 
evaluation for his service-connected lumbar disability, which 
is evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, 
DC 5293-5299.  From September 23, 2002, a separate 10 percent 
evaluation for radiculopathy of the right lower extremity is 
in effect, as well as a separate 10 percent evaluation for 
radiculopathy of the left lower extremity.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

Duty to provide notice 

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) (Vazquez).  Further, if the diagnostic code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement.  VA must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  Id. 

The Veteran did not receive notice that complies with the 
VCAA prior to the initial unfavorable rating decision, which 
was issued in July 2000, for the simple reason that the VCAA 
was not enacted until after that unfavorable decision was 
issued.  Following enactment of the VCAA in November 2000, 
the Board Remanded the claim in April 2001 so that notice 
compliant with the VCAA could be issued.  In February 2002, 
the Veteran was advised of VA's duties to him as to the claim 
for an increased evaluation for low back disability.  

However, some regulations governing the Veteran's claims were 
revised later that year, and other regulations governing the 
claim were revised the following year.  Several notices were 
issued to the Veteran in the ensuing years.  In November 
2008, the RO issued an 11-page letter.  That letter advised 
the Veteran of both the prior version of the regulations and 
the new version of the regulations, and advised the Veteran 
of VA's duties to notify and assist him.  The letter also 
notified him of the information described by the Court in 
Dingess, provided other notice and information, and was 
issued in November 2008.  When considered together, the 
multiple notices sent during the more than nine years of the 
pendency of this appeal met all requirements for content 
notice under the VCAA.  Readjudication following compliant 
notice cures any timing defect.  Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (holding that provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  

There is no presumption that any timing or content notice 
resulted in prejudice to the Veteran.  Sanders v. Nicholson, 
129 S.Ct. 1696, 1704-05 (2009).  The Veteran does not argue 
that any defect in notice, either as to timing or as to 
content, prejudiced his effort to substantiate the claim for 
an increased evaluation.  Each claim was readjudicated in 
late November 2008, after notice which complied with all 
content requirements was issued.  In light of the numerous 
notices provided to the Veteran prior to the final 
readjudication, and in light of the Veteran's testimony in 
two appearances before the Board, and in light of the lengthy 
procedural history and the fact that the Veteran had an 
opportunity to provide additional evidence to substantiate 
his claims after each of the Board's Remands, in 2001 and 
2005, the Board concludes that the Veteran was not prejudiced 
by any defect in the timing or content of notice about any of 
the claims.  The duty to notify the Veteran has been met.  

Duty to assist

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  Service treatment records were obtained prior to 
the claim underlying this appeal.  

The Veteran has consistently stated that no clinical records 
for treatment outside VA are available, as the Veteran has 
indicated that he received all treatment from VA, except 
examinations by private examiners authorized to perform VA 
examinations.  Those examination reports have been associated 
with the claims files.  VA clinical records for the period 
relevant to this appeal are associated with the claims file.  
The Veteran has not indicated that he has been treated for 
any disability related to this claim by any private provider, 
or that his employer or any former employer might have 
relevant clinical records.  The Veteran, who is now about 65 
years old, has not indicated that he has submitted any claim 
for disability benefits.  

The Veteran has been afforded VA examinations in 1999, 2005, 
and 2008 to determine the severity of the service-connected 
disability.  The Veteran has submitted numerous statements 
relevant to each of the claims addressed in this decision.  
The Veteran, as noted above, testified before the Board.  

The Veteran has not identified any additional evidence that 
might be relevant.  The Board finds that no additional notice 
or assistance is required to fulfill VA's duties under the 
VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  

Law and regulations applicable to claims for increased 
evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  If there is a question 
as to which evaluation to apply to the Veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

Where the particular disability is not listed, it may be 
rated by analogy to a closely related disease in which not 
only the functions affected, but also the anatomical location 
and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27; see also Lindeman v. Principi, 3 Vet. App. 345 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007). 

As in effect when the Veteran submitted this claim, 
Diagnostic Code (DC) 5292 provided that mild limitation of 
motion of the lumbar spine warranted a 10 percent evaluation.  
Moderate limitation of motion of the lumbar spine warranted a 
20 percent evaluation.  Severe limitation of motion of the 
lumbar spine warranted a 40 percent evaluation.  38 C.F.R. § 
4.71a, DC 5292 (prior to Sept. 26, 2003). 

Other diagnostic codes used to evaluate back disability 
included DC 5295, which, as in effect prior to September 26, 
2003, provided a noncompensable rating for lumbosacral strain 
with only slight subjective symptoms.  A 10 percent rating 
required characteristic pain on motion.  A 20 percent rating 
required muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position, and a 40 percent rating required severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  38 C.F.R. Part 4, DC 5295.

Under the rating criteria in effect prior to September 23, 
2002, 38 C.F.R. § 4.71a, Diagnostic Code 5293 provided a 10 
percent rating for mild intervertebral disc syndrome 
symptoms.  A 20 percent rating was warranted for moderate 
symptoms with recurring attacks.  A 40 percent evaluation 
required severe symptoms with recurring attacks and 
intermittent relief.  Pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, and little intermittent 
relief warranted a 60 percent evaluation.  This was the 
maximum schedular evaluation available for lumbar disability.

DC 5293 was revised, effective September 23, 2002.  See 67 
Fed. Reg. 54,345-349 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, DC 5293).  The amended criteria provide that 
evaluation may be based on incapacitating episodes.  DC 5293 
was renumbered as DC 5242 effective in September 2003.  A 60 
percent evaluation under DC 5293, or DC 5242, is the maximum 
schedular evaluation available for lumbar disability based on 
incapacitating episodes.

Under the amendment to the Rating Schedule that became 
effective September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
including lumbosacral strain under Diagnostic Code 5237, 
degenerative arthritis of the spine of the spine under 
Diagnostic Code 5242, or intervertebral disc syndrome under 
Diagnostic Code 5243.  See 68 Fed. Reg. 51,454, 51,456-57 
(Aug. 27, 2003) (effective Sept. 26, 2003).  Under this 
version, disabilities of the spine are to be evaluated either 
under the new general rating formula for diseases and 
injuries of the spine or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, which became effective on September 23, 2002.

The general rating formula provides the following criteria: a 
40 percent evaluation is warranted for favorable ankylosis of 
the entire thoracolumbar spine or forward flexion of the 
thoracolumbar spine of 30 degrees or less.  38 C.F.R. § 
4.71a, Diagnostic Codes 5237, 5242 (effective Sept. 26, 
2003).  Further instructions under the general formula 
provide that neurologic disabilities are to be evaluated 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id. at Note 1.  The 
only criterion for an evaluation in excess of 40 percent 
based on limitation of motion of the lumbar spine is for 
favorable ankylosis.  If the Veteran experiences 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a rating of 60 percent 
is assigned.

The amended rating criteria define normal range of motion for 
the various spinal segments.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2).

Facts and analysis

In a 1988 rating decision, the Veteran was granted service 
connection for spondylolysis.  The Veteran sought an 
increased (compensable) evaluation, and, by a rating decision 
prepared in May 1998 and issued in June 1998, the service-
connected back disability was recharacterized as low back 
pain secondary to instability of the iliolumbar and posterior 
sacroiliac ligaments.  A 20 percent evaluation was assigned 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5293 and 5299.  

In September 1999, the Veteran submitted a claim for an 
increased evaluation for back disability.  By a rating 
decision issued in July 2000, the action underlying this 
appeal, the RO denied an evaluation in excess of 20 percent 
for the Veteran's back disability.  In April 2003, a separate 
10 percent evaluation was assigned for right lower extremity 
radiculopathy, and a separate 10 percent evaluation was 
assigned for left lower extremity radiculopathy, each from 
September 23, 2002 under 38 C.F.R. § 4.124a, DC 8721.  

A.  Evaluation prior to September 23, 2002

In his September 1999 claim for an increased evaluation for 
service-connected back disability, the Veteran reported 
chronic pain which was unrelieved by physical therapy or 
medications.  He reported that he lost his job because back 
pain affected his job performance and that he was unable to 
do heavy lifting, and was unable to stand or sit for any 
prolonged period.

On VA examination conducted in October 1999, the Veteran 
complained of pain, weakness, fatigue, lack of endurance, and 
stiffness in the low back.  He also reported that his legs 
hurt and burned and that discomfort radiated to the hips and 
down the posterior aspects of the leg to the feet.  The 
Veteran stated that it hurt to walk.  He described the 
symptoms as excruciating, precipitated by any activity 
involving the back, bending, or lifting.  The Veteran 
reported that his ability to shop, take out the trash, push a 
lawn mower, climb stairs, or garden was limited and resulted 
in pain.  The Veteran reported that he had lost his job as a 
warehouse supervisor because of his inability to lift.  Deep 
tendon reflexes were elicited at the knees and ankles, and 
were symmetrical bilaterally.  The examiner did not conduct 
additional radiologic evaluation.  He relied on results of 
1997 radiologic examination which disclosed degenerative 
joint disease of the lumbar spine.

The examiner stated that there was evidence of facial 
grimacing and pain behaviors indicative of a painful range of 
motion of the lumbar spine.  Range of motion included flexion 
to 60 degrees, extension to 25 degrees, right lateral and 
left lateral bending to 30 degrees, and right and left 
rotation to 30 degrees.  The Veteran was enrolled in a pain 
clinic and receiving treatment at the orthopedic clinic, the 
examiner noted.  The examiner concluded that the Veteran 
should not engage in activities beyond the sedentary level.

The regulations in effect in 1999, and no other version of 
the regulations, govern the Veteran's evaluation in 1999.  
38 U.S.C.A. § 5110; Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003) (revised version of regulation, even if more 
favorable to Veteran, is not applicable until effective 
date).  Under those regulations, with a moderate limitation 
of flexion, and almost full range of motion in all other 
planes, the Veteran's limitation of motion would be 
considered moderate.  DC 5292.  Even considering additional 
motion lost with pain, lack of endurance, and weakness on 
repetitive motion, the Veteran had no more than a moderate 
limitation of motion at that time, warranting no more than a 
20 percent evaluation under DC 5292.  

Turning next to consideration of DC 5295, in effect during 
this period, the Board finds that the Veteran's back pain, 
degenerative joint disease on radiologic examination, and 
limitation of motion due to pain, warrants a 40 percent 
evaluation under this diagnostic code.  Since a 40 percent 
evaluation is the maximum schedular evaluation available 
under DC 5295, the evidence must be examined to determine 
whether the Veteran is entitled to an evaluation in excess of 
40 percent under any other diagnostic code.

The Veteran's complaints of leg pain and back pain are 
considered as part of the evaluation under DC 5293, since 
those complaints are not separately evaluated under the 
regulations then in effect.  38 C.F.R. § 4.71a, DC 5293 (as 
in effect prior to September 23, 2002).  The Veteran's back 
pain, and leg pain, when considered together, warrant a 40 
percent evaluation under DC 5293 based on the symptoms the 
Veteran manifested in 1999.  The examiner noted that the 
Veteran should not be employed in other than sedentary work.  
This determination by the examiner is consistent with a 40 
percent evaluation, but does not alone, or in conjunction 
with the other objective evidence, establish that the Veteran 
was entitled to an evaluation in excess of 60 percent.  The 
Veteran was able to ambulate without an assistive device, his 
gait was normal, and he was able to perform self-care 
activities, drive and perform other activities of daily 
living.  

Radicular symptoms were entirely sensory, ankle jerk reflex 
was present, no provider indicated that muscles spasms were 
present, and there were no other objective signs of 
neurologic damage.  The Veteran did report that he had little 
relief from pain, but the September 1999 outpatient treatment 
notes reflect that the Veteran had not seen his provider 
since February 1999.  This objective evidence is not 
consistent with symptoms of such severity as to warrant an 
evaluation in excess of 40 percent under DC 5293.  The 
objective descriptions of physical findings and the Veteran's 
activities, as a whole, establish that he did not meet the 
criteria for a 60 percent evaluation under DC 5293 at this 
time.  

VA outpatient treatment records dated in January 2001 
disclosed that the Veteran was seeking treatment from the 
pain clinic.  The Veteran complained that his legs hurt worse 
than his back, and the right leg was worse than the left.  In 
April 2001, the Veteran again reported that his leg pain was 
worse than his back pain.  Patchy sensory changes were noted 
in the bilateral lower extremities.  Muscle motor tone in the 
lower extremities (MMT) was 5/5.  No deep tendon reflex was 
elicited at the ankles.  A diagnosis of radicular back pain 
was assigned.  The Veteran reported tenderness in the 
paravertebral area.  Range of motion was decreased by pain on 
flexion and extension, the provider noted, but did not 
describe the degree of motion at which pain began.  The 
Veteran described his pain as 8 on a scale of 1 to 10.  

VA outpatient treatment notes dated in July 2002 disclose 
that the Veteran was ambulatory and drove himself to his 
appointment.  Magnetic resonance imaging (MRI) was conducted 
in July 2001.  A February 2002 note reflects that MRI 
disclosed a slight left bulging annulus at L1-L2, with stable 
facet joint degeneration.  The report of the radiologic 
examination in February 2002 states that the findings were 
stable "since the prior study."  Thus, although the report 
of the July 2001 radiologic evaluation is not associated with 
the record, the Board assumes that all findings present in 
2002 were present in July 2001.

This evidence warrants a 40 percent evaluation, since there 
was objective evidence of abnormality of the spine on 
radiologic examination, and a diagnosis of radicular back 
pain was assigned.  The evidence discloses that there were no 
objective signs of paralysis of the lower extremities, 
although no ankle jerk was present on at least one 
examination.  However, the Veteran's gait, posture, and motor 
strength remained normal.  The Veteran retained the ability 
to perform many activities, although with pain.  

Although the Veteran complained of severe pain, with little 
intermittent relief, at times, the provider who treated the 
Veteran in April 2001 noted specifically that the Veteran was 
using Darvocet for pain, but took it "only occasionally 
(every 2-3 days)."  In June 2001, the Veteran reported 
"partial relief" of leg pain with Neurontin.  In July, the 
provider discontinued methocarbamol (Flexeril) as the Veteran 
had used it some time without evidence of benefit.  The 
Veteran next sought evaluation of his back pain and leg pain 
in January 2002.  

The evidence from October 1999 through January 2002 
establishes that no criterion for a 60 percent evaluation was 
met.  In particular, the Veteran manifested no objective 
evidence of partial paralysis, demonstrable muscle spasm, 
decreased motor strength, or other objective neurologic 
findings, for the majority of this period, although ankle 
jerk was absent at the time of one medical evaluation.  
Although the Veteran required medications for control of back 
and leg pain, the Veteran reported that the leg pain, for 
which Neurontin was prescribed, was worse than the back pain.  
The evidence establishes that the Veteran used narcotic 
medications occasionally, not continuously, for back pain.  
The Veteran was unable to perform more than sedentary 
employment, but did not require any assistive device for 
ambulation or other activities.

The preponderance of the evidence establishes that the 
Veteran does not meet the criteria for an evaluation in 
excess of 40 percent for lumbar disability prior to September 
23, 2002.  As the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable.  An increased evaluation from 20 
percent to 40 percent, but no higher evaluation, is granted 
prior to September 23, 2002.  To this extent, the claim is 
granted.   



B.  Evaluation from September 23, 2002

In September 2003, the Veteran reported that he had lost his 
job as a forestry supervisor because he could not lift hay 
bales.  In October 2003, the Veteran reported that his back 
pain remained at level 8.  The pain was worse with activity 
and better with Neurontin and Ultram.  There was decreased 
flexion.  There was decreased sensation in the right lower 
extremity.  Medication was injected into trigger points on 
both the left and right lumbar paraspinal muscles.  The 
Veteran stated that there was immediate relief.  A TENS 
(transcutaneous electrical nerve stimulation) unit was 
prescribed.

This evidence may be evaluated under either the regulations 
in effect when the Veteran submitted his claim, or under the 
regulations effective in September 2002, or the regulations 
effective in September 2003, whichever is more favorable to 
the Veteran.  The Veteran manifested back disability pain 
which may be evaluated as 40 percent disabling under DC 5293, 
as in effect as of September 23, 2002.  DC 5293, as in effect 
as of September 23, 2002, also provided that evaluation of 
neurologic residuals should be separate from evaluation of 
orthopedic residuals.  

In particular, the Veteran had increased complaints of back 
pain, but did not manifest any incapacitating period, that 
is, the evidence establishes that no provider advised the 
Veteran that he required bedrest for treatment of the back 
pain.  Thus, the Veteran did not meet the criteria for an 
evaluation in excess of 40 percent under DC 5293, as in 
effect from September 23, 2002.

Under the provisions of DC 5293, a separate evaluation is 
warranted for the Veteran's neurologic residuals of each 
lower extremity.  Separate evaluations have been granted by 
the RO previously for the Veteran's lower extremities based 
upon symptoms of radiculopathy.  These matters will be 
addressed in the Remand section of this Decision.  

In August 2004, the Veteran declined further evaluation with 
the Physical Medicine and Rehabilitation (PM&R) specialists, 
stating he had bad experiences with that department.  He 
reported that he was working as a forestry supervisor.  

September 2004 VA examination disclosed that the Veteran's 
gait was "pretty much normal."  The examiner described the 
Veteran's posture as "pretty much normal" except for a slight 
kyphosis.  Straight leg raising was positive at 70 degrees.  
The examiner found no sensory or motor deficit.  The 
Veteran's ankle reflexes were normal.  Gross motor function 
was normal.  There was abnormal sensory function with patchy 
hypesthesias.  The examiner concluded that radiologic 
examination was consistent with mild to moderate spondylitic 
changes, with lumbar disc disease and bilateral lower 
extremity radiculopathy and pain.  There was intervertebral 
disc disease at L3-L4.

This evidence continues to warrant a 40 percent evaluation 
for lumbar spine disability, but the evidence establishes 
that the Veteran, who was again employed, did not manifest 
ankylosis of the lumbar spine, so as to warrant an evaluation 
in excess of 40 percent based on limitation of motion under 
the revised regulations, and did not have any incapacitating 
episodes so as to warrant an evaluation in excess of 40 
percent under DC 5242,  As noted above, the Veteran met the 
criteria for a 40 percent evaluation under the versions of 
DCs 5293 or 5295 as in effect when the Veteran submitted the 
claim, but did not meet the criteria for an evaluation in 
excess of 40 percent under DC 5293.  

In particular, as the Veteran's neurologic manifestations are 
separately evaluated under DC 8271, those neurologic 
manifestations cannot also be considered under DC 5293 as a 
factual basis to warrant and evaluation in excess of 40 
percent.  38 C.F.R. § 4.14 (evaluation of the same 
manifestations under different diagnostic codes must be 
avoided).  The Veteran's lumbar pain, when considered without 
signs and symptoms of neurologic complaints regarding the 
lower extremities, is not of such pronounced severity as to 
warrant an evaluation in excess of 40 percent under DC 5293 
as in effect in 1999, as revised in September 2002, or under 
DC 5242, as in effect from September 26, 2003.  

In his December 2004 statement, the Veteran contended that 
the physician who conducted the September 2004 VA examination 
did not actively examine him and was in the room only a few 
minutes.  However, the Veteran's activities, including his 
employment, unmistakably establish that he did not manifest 
complete ankylosis of the thoracolumbar spine, and did not 
require bedrest prescribed by a physician for more than six 
weeks in the 12-month period.  These two manifestations are 
the only objective findings that would warrant an evaluation 
in excess of 40 percent for limitation of range of motion or 
for intervertebral disc disease under either the prior 
version or the revised version of the regulations governing 
his claim.  See DCs 5237, 5242 (as in effect from September 
26, 2003); DCs 5292, 5293, 5295 (as in effect September 23, 
2002 and prior).  The Board finds that the examination was 
sufficient for rating purposes.  

The Veteran, during his March 2005 testimony before the 
Board, testified that he was working part-time at his 
employment as a forestry supervisor.  This testimony is 
further evidence that the 40 percent evaluation assigned 
under the old version of the regulations (DC 5293, as in 
effect prior to September 23, 2002, or as in effect from 
September 23, 2002 through September 26, 2003), or under the 
new version of the regulations (DC 5237 or DC 5242, as in 
effect from September 26, 2003) is the highest schedular 
evaluation that may be assigned for the Veteran's symptoms at 
any time from September 23, 2002, under any version of the 
applicable regulations.  

In May 2005, MRI of the lumbar spine disclosed mild multi-
level hypertrophic vertebral body spurring, with minimal 
diffuse disc bulging at L5-S1.  In August 2005, the Veteran 
reported that he was fully employed and was active.  In 
contrast, in September 2005, the Veteran reported he was not 
working and had not worked for about four years.  

In September 2005, the Veteran reported that he used a cane 
for ambulation.  In November 2005, he requested and was 
provided a cane, as well as instructions in the safe use of 
the case.  

In June 2006, the Veteran reported that the chronic back pain 
hindered his ability to walk.  In August 2007, the Veteran 
reported that he was limited in the amount of walking he was 
able to complete, no more than one-quarter of a mile, due to 
pain.  In September 2007, the Veteran reported that his 
neuropathy pain was getting worse and that Tramadol was no 
longer effective to control the pain.  In July 2008, the 
Veteran complained of muscle cramps on in the lower legs, and 
reported little relief of pain with medications.  In July 
2008, the Veteran was treated for suspected cardiac pain.  
This evidence continues to be consistent with a 40 percent 
evaluation, but there is no evidence that any criterion for 
an evaluation in excess of 40 percent was met.  

The examiner who conducted the September 2008 VA examination 
noted that the effect on the Veteran's employment of the 
lumbar disability was inability to sit, stand, or walk for 
prolonged periods.  The examiner did not state whether the 
Veteran was employed.  The Veteran was taking Neurontin, 
Lodine, Darvocet, and Demerol with no relief.  He reported 
that the TENS unit provided no pain relief.  The Veteran 
stated that he had incapacitating episodes of back pain which 
resulted in inability to get out of bed, but he could not 
estimate how may he had experienced in the past year.  VA 
outpatient records thereafter disclose no assessment of 
ankylosis of the thoracolumbar spine or incapacitating 
episodes of back pain requiring bedrest prescribed by a 
physician.  

On VA examination conducted in September 2008, the Veteran's 
posture and gait were within normal limits.  He did not 
require an assistive device for ambulation.  There was no 
muscle spasm.  There was tenderness in the lower back on 
palpation.  The examiner assigned a diagnosis of 
intervertebral disc syndrome (IVDS).  Range of motion was 
from 0 degrees of extension to 90 degrees of flexion, with 
right and left lateral rotation and flexion to 30 degrees.  
The examiner reported that the Veteran had pain at the 
extremes of range of motion and that there was increased pain 
on repetitive use.  The examiner also concluded that the deep 
peroneal nerve was affected by IVDS.  The Veteran's 
medications included hydrocodone (10 milligrams every 6 
hours), methocarbamol, tramadol, and propoxyphene.  This 
evidence establishes that the Veteran did not have ankylosis 
of the lumbar spine and did not have incapacitating episodes 
of bedrest prescribed by a physician.

In 2009, the Veteran testified that he required frequent, 
almost weekly, provider treatment of his back.  He used 
several medications, including neurotinin and ibuprophen, and 
several modalities, including heating pad and TENS unit.  He 
testified he had difficulty sleeping and mostly slept sitting 
up, although he could not maintain any position for long 
enough to get a full night's sleep.  He reported tingling and 
burning in his feet in addition to leg and back pain.  The 
Veteran testified that he had pain throughout his range of 
back motion.  He testified that the most recent VA 
examination was inadequate.  

However, the examination is sufficient for rating purposes, 
since the examination and the Veteran's testimony establishes 
that he does not have ankylosis of the lumbar spine and has 
not required bedrest prescribed by a physician for six weeks 
in a 12-month period at any time during the pendency of the 
appeal.  The Veteran indicated, at his February 2009 Travel 
Board hearing, that he would submit recent treatment records 
and opinions to support his testimony that his disability had 
increased in severity since the September 2008 VA 
examination.  No additional records were submitted.  

The Board finds that separate evaluation of lower extremity 
disability remains more favorable to the Veteran than a 
single evaluation of all disability under DC 5293, to the 
extent that the RO has granted a separate evaluation and has 
declined to terminate that rating.  The preponderance of the 
evidence is against a finding that the Veteran's subjective 
complaints of pain and limitation of motion, when considered 
without lower extremity disability, meet the criterion for an 
evaluation in excess of 40 percent.  The Veteran is entitled 
to a 40 percent evaluation, but no higher evaluation, for 
lumbar disability, from September 23, 2002.  To this extent, 
the appeal is granted.  


ORDER

A 40 percent rating for low back pain secondary to 
instability of the iliolumbar and posterior sacroiliac 
ligaments, but no higher evaluation, is granted, subject to 
law and regulations governing the effective date of an award 
of monetary compensation; the appeal is granted to this 
extent only.




REMAND

A diagnosis of radiculopathy due to service-connected lumbar 
disability with degenerative joint disease (DDD) and 
intervertebral disc syndrome (IVDS) was assigned after the 
Veteran submitted his September 1999 claim for an increased 
evaluation for the service-connected disability.  Certain 
signs and symptoms in the lower extremities were attributed 
by various providers to the service-connected lumbar 
disabilities.  

Later, in November 2005, a diagnosis of demyelinating 
polyneuropathy was assigned.  The providers implied that all 
of the Veteran's lower extremity neurologic signs and 
symptoms were attributable to the demyelinating 
polyneuropathy, although the Board is unable to find a 
specific opinion to that effect.  

However, the examiner who conducted the September 2008 VA 
examination opined that the Veteran had peroneal nerve 
impairment in the lower extremities as a result of the 
service-connected lumbar disability.  The examiner did not 
discuss the November 2005 VA examination.  Additional 
development of the medical evidence is required to determine 
whether the Veteran has symptoms in the lower extremities due 
to DDD or IVDS, and, if so, whether the symptoms due to 
service-connected disability can be separated from those due 
to nonservice-connected disability.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's current VA clinical 
records from July 2008 to the present.  Afford 
the Veteran an opportunity to identify any 
private treatment of a lower extremity 
disorder from 1999 to the present.

2.  Afford the Veteran a VA neurologic 
examination of the spine and of the lower 
extremities.  The Veteran's claims 
files must be made available to, and reviewed 
by, the examiner, including evidence obtained 
on Remand.  The examiner should review the 
service medical records, post-service medical 
records, the Veteran's testimony, and relevant 
evidence of record, including all records 
pertaining to the neurologic function of the 
back and lower extremities.  Then, the 
examiner should address the following 
questions: 

a) Assign a diagnosis for each current 
neurologic disease or disorder which affects 
the Veteran's lower extremities.  
(b) Provide an opinion as to whether or not 
the Veteran has any current disorder of the 
lower extremities which is due to or may be 
attributed to service-connected instability 
of the iliolumbar and posterior sacroiliac 
ligaments.  If the Veteran has any sign, 
symptom, disease, or disorder of the lower 
extremities which is etiologically related 
to the service-connected lumbar disability, 
please describe such symptom.    
(c)  Please explain which signs and symptoms 
in the lower extremities are attributable to 
a demyelinating polyneuropathy.  Please 
explain why there is not etiological 
relationship between the diagnosed disorder 
and the Veteran's service or any incident 
thereof.

3.  After determining whether any additional 
evidentiary development is necessary and 
accomplishing such, a supplemental statement 
of the case (SOC) should be issued addressing 
each claim on appeal for increased evaluation.  
If any benefit sought is not granted, and 
timely substantive appeal has been submitted, 
the claim issue should be returned to the 
Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_______________________________            
______________________________
                  DEREK R. BROWN                                      
HARVEY P. ROBERTS
                  Veterans Law Judge,                                        
Veterans Law Judge, 
            Board of Veterans' Appeals                              
Board of Veterans' Appeals




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


